DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statements, filed 11 December 2019 and 24 March 2020 have been fully considered by Examiner. Signed copies are Attached.
Claims 2, 3, 7, 8, 10, 11, 14, and 15 have been added by way of amendment by applicant on 20 January 2017.
Claims 1, 4-6, 9, 12-13, and 16 are allowed, reasons follow. 

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/JP2017/001341 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner Notes

Examiner thanks Applicant for noting that 2007/0072547 was inadvertently omitted from the references cited of the previous action. A Notice of References Cited (Form PTO-892) has been made of record including the particulars of the citation. 


Response to Arguments
Applicant’s arguments, see Page 7, filed 16 March 2020, with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered, and in conjunction with the related amendments to the claims, are persuasive.  The 35 USC 112(a) and (b) rejections of claims 1, 4-6, 9, 12-13, and 16 have been withdrawn. 

Applicant’s arguments, see Remarks, Page 8, with respect to 35 USC 103 rejection of independent Claim 1 have been fully considered and are persuasive. Examiner agrees that the references of record do not reasonable teach or fairly suggest all of the limitations of the claimed invention, please see reasons for allowance below. The other claims, being dependent on Claim 1, are likewise persuasive for the same reason(s). Accordingly, the 35 USC 103 rejection of claims 1, 4-6, 9, 12-13, and 16 has been withdrawn. 

As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.
	

Allowable Subject Matter
Claims 1, 4-6, 9, 12-13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Sims III et al., US Pg-Pub 2007/0072547 teaches an equipment management system including an adaptive control unit which monitors and controls at least one piece of equipment, 
(Claim 1)
the adaptive system control unit: …
guarantees that only acquisition intended information which is previously intended to be acquired in the detected information is acquired by the adaptive system control unit, and erases acquisition non-intended information,
…
the field manager: …
generates the local service policy based on a service policy transmitted from the service manager, and the operation information of the equipment in the plant, and transmits the local service policy to the adaptive system control unit;
and the service manager: …
generates the service policy for performing the service, the service policy including the acquisition intended information, and transmits the service policy to the field manager.

... in combination with the remaining features and elements of the claimed invention.

The dependent claims, 4-6, 9, 12-13, and 16, being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119